Third District Court of Appeal
                              State of Florida
                          Opinion filed June 17, 2015.

                              ________________

               Nos. 3D10-2266, 3D10-2261, 3D10-2260, 3D10-2259
                    Lower Tribunal Nos. 04-17804 & 14-17806
                              ________________


                            Jose Corkidi, et al,
                                  Appellants,

                                      vs.

                        Franco Investments, LLC,
                                   Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Gill S. Freeman,
Judge.

      DuBosar Navon and Howard D. DuBosar and Robert C. Sheres (Boca
Raton), for appellant Jacques Aghion; O.M. Amir (Deerfield Beach); Richard
Burton and Richard Solnick; Beverly A. Pohl (Ft. Lauderdale), for appellants.

     Zarco Einhron Salkowski & Brito and Alejandro Brito and Leon F. Hirzel
and Roberto Zarco, for appellee.


Before SHEPHERD, C.J., and WELLS and SUAREZ, JJ.

     PER CURIAM.

                       ON MOTION FOR REHEARING

     Denied.

     WELLS and SUAREZ, JJ., concurring.
                                Jose Corkidi, et al. v. Franco Investments, LLC.
                                                            Case No. 3D10-2266


      SHEPHERD, J., concurring.

      I concur in the denial of Jacques Aghion’s motion for rehearing from

this court’s opinion issued March 25, 2015, for the reasons set forth in my

dissent in an earlier opinion of this Court, issued July 18, 2012. Final

Judgment was entered against Mr. Aghion on June 18, 2010, some five years

ago. The filings by his counsel in this Court alone now exceed the number of

pages contained in the Affordable Care Act, 42 U.S.C.A. §§ 18001, et seq. If

necessary to end this saga, the trial court should re-issue the Final Judgment

against Mr. Aghion forthwith. Enough is enough.




                                      2